Citation Nr: 0025942	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-33 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

Evaluation of sinusitis, rated as 10 percent disabling since 
October 7, 1996.  

Evaluation of sinusitis, rated as noncompensable prior to 
October 7, 1996.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to May 5, 
1988.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at North Little Rock, 
Arkansas.  

The Board remanded the case in August 1997 for further 
evidentiary development.  Pursuant to that remand, the RO 
granted service connection for osteoporosis and assigned a 
total schedular rating (100 percent) for rheumatoid arthritis 
of multiple joints, including the shoulders and the knees, 
under Diagnostic Code 5002 (1999).  As the maximum rating has 
been assigned, these issues are no longer before the Board.   
See AB v. Brown, 6 Vet. App. 35 (1993).  The May 1999 rating 
decision granted a 10 percent rating for sinusitis effective 
from October 7, 1996.  As that is not the highest rating or 
earliest effective date, the rating for sinusitis remains 
before the Board.  Id.  The purpose of the remand has been 
met.  The Board now proceeds with its review of the appeal.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1999).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal for a higher 
rating for sinusitis.  

2.  This appeal has arisen from the original grant of service 
connection for sinusitis and the assignment of a no percent 
rating therefor since the day following separation from 
active service, May 6, 1988.  

3.  Prior to October 7, 1996, sinusitis was manifested by 
moderate symptomatology with discharge and infrequent 
headaches.  

4.  Since October 7, 1996, sinusitis has been manifested by 
no more than moderate symptomatology with discharge and 
infrequent headaches, or three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  




CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for sinusitis have 
been met since May 6, 1988.  38 U.S.C.A. §§ 1155, 5107, 5110 
(West 1991); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Code 6510-
6514 (1996-1999).  

2.  The criteria for a rating in excess of 10 percent for 
sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 6510-6514 (1996-
1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Sinusitis

The veteran has presented a well grounded claim for a higher 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).    

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

The RO assigned a noncompensable rating, effective the day 
after the veteran separated from active service, May 6, 1988.  
See 38 U.S.C.A. § 5110b)(1) (West 1991).  The RO assigned a 
10 percent rating effective October 7, 1996, the effective 
date of the current rating criteria.  

Review of the Federal Register shows the declared intent of 
the change in rating criteria was to update the respiratory 
portion of the rating schedule to ensure that it uses current 
medical terminology and unambiguous criteria and that it 
reflects medical advances which have occurred since the last 
review.  There was no indication that the change was a 
liberalization of criteria.  61 Fed. Reg. 46720, Sep. 5, 
1996.  

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119 (1999) and whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

During the course of the veteran's appeal, the regulations 
pertaining to respiratory disorders were revised.  When a law 
or regulations change during the pendency of a veteran's 
appeal, the version most favorable to the veteran applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Prior to October 7, 1996, Diagnostic Codes 6510 through 6514 
for sinusitis all applied the same schedular criteria, and 
considered sinusitis to be noncompensable if it were shown by 
X-ray manifestations only, with mild or occasional symptoms.  
A 10 percent evaluation contemplated a showing of moderate 
symptomatology with discharge or crusting or scabbing, with 
infrequent headaches.  In order to warrant an assignment of a 
30 percent evaluation, the claimant would have to show severe 
symptomatology with frequently incapacitating recurrences, 
with severe and frequent headaches with purulent discharge or 
crusting reflecting purulence.  An assignment of a 50 percent 
evaluation would have to be based on a showing that the 
claimant had postoperative symptomatology, following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  

Effective October 7, 1996, the General Rating Formula for 
Sinusitis, Diagnostic Codes 6510 through 6514 is as follows:  

Sinusitis will be noncompensable where the disorder is 
detected by an X-ray only.  Where one or two incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; three to six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting occurs, a 10 percent evaluation is contemplated.  
For a 30 percent evaluation, the claimant must be shown to 
have three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Assignment of a 50 
percent evaluation is warranted on a showing of 
symptomatology following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.  An 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  38 C.F.R. § 4.97, 
Codes 6510-6514 (1999).  

During active service, the veteran's sinusitis was variously 
characterized by headaches, nasal secretions, a boggy nose, 
congestion, sinus tenderness, and X-ray evidence of some 
mucoperiosteal thickening of the left maxillary sinus and a 
somewhat hypoplastic frontal sinus.  It was noted on an 
examination in May 1988 that there was no history of any 
nasal surgery.  An episode of sinusitis with pus had been 
treated but not resolved with amoxicillin.  

A June 1988 VA examination indicated complaints of nasal 
stuffiness and findings of tender frontal and maxillary 
sinuses on pressure.  X-ray examination showed mucosal 
thickening of both maxillary sinuses and an hypoplastic right 
frontal sinus.  

A service department computerized tomogram of the sinuses in 
December 1988 was associated with symptoms of headaches, 
postnasal drip and nasal blockage.  Hypoplasia or aplasia of 
the right frontal sinus, a small left frontal sinus, narrow 
right maxillary sinus ostium and infundibulum, focal mucosal 
thickening of the left maxillary sinus ostium and 
infundibulum, and minimal deviation of the inferior aspect of 
the bony nasal septum toward the right were shown.  

A VA clinical report in January 1990 reflected that the 
veteran was seen monthly for nasal drainage and blocking.  
Nasal swelling was shown.  The impression was possible 
sinusitis.  

Service department X-ray findings in October 1991 revealed 
poor developmental frontal sinuses and bilateral maxillary 
sinusitis, but the status of sinus activity at that time was 
termed undetermined.  

VA computerized tomograms of the paranasal sinuses in May 
1993 revealed that the right frontal sinus was essentially 
aplastic.  There was bony thickening of the frontal, 
ethmoidal and maxillary sinus walls that was described as 
possibly indicative of previous chronic disease with bony 
reactive changes.  There was no evidence of current (active) 
mucosal disease.  Septations were noted in the left maxillary 
sinus.  

A VA examination in June 1993 showed that the sinuses were 
negative, to include computerized tomographic results.  A VA 
outpatient treatment record a few days later showed sinus 
tenderness on the left.  

On a VA examination in May 1994, the veteran complained of 
constant nasal congestion, pressure in the maxillary and 
frontal sinus regions, and occasional frontal headache.  
Moderate nasal congestion and minimal tenderness of the 
maxillary and frontal sinuses were shown.  

On a VA examination of the sinuses in January 1999, history 
was recorded of an allergic nose with paroxysmal nocturnal 
dyspnea and anosmia for 8 years.  The veteran was noted to 
have smoked 3 packs of cigarettes a day which was down to 
one.  The physical examination showed severe staining of the 
nasal mucosa, with severe atrophy thereof.  The septum was 
near the midline with no polyps.  The nasopharynx was dry 
with no pus.  The larynx was symmetrical.  Atrophic and 
allergic rhinitis was diagnosed.  

The clinical evidence dated prior to October 7, 1996, shows 
that the veteran suffered from regular symptoms of headaches 
and drainage associated with sinusitis.  Other symptoms that 
varied included nasal swelling, sinus tenderness, and sinus 
pressure.  The manifestations of sinusitis during this period 
did not include pain and purulent discharge or crusting and 
did not require prolonged antibiotic treatment.  The 
manifestations of sinusitis from the day following separation 
from active service, May 6, 1988, to October 7, 1996, are 
shown to have been moderately symptomatic, but not more so, 
under Diagnostic Code 6512, then in effect.  In other words, 
the Board finds that a 10 percent rating has been warranted 
for sinusitis continually since the veteran left active 
service.  

Since October 7, 1996, under either the old or the new rating 
criteria, a rating in excess of 10 percent is not shown to be 
warranted.  In other words, under the old criteria, the 
manifestations of sinusitis have never been shown to exceed 
that for a moderate disability, as detailed above.  Under the 
new criteria, sinusitis has not been shown to equate with or 
to approximate more than one or two incapacitating episodes 
per year requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or three to six non-incapacitating 
episodes per year characterized by headaches, pain, and 
purulent discharge or crusting.  

In evaluating the evidence, the Board has considered the 
symptoms described by the veteran as well as the medical 
findings.  The findings of the trained medical professionals 
are more probative in determining whether the disability 
approximates the criteria for a higher rating.  Here, the 
evidence is not in approximate balance.  38 U.S.C.A. 
§ 5107(b) (West 1991).  Rather, the preponderance of evidence 
establishes that, since active service, the veteran's 
sinusitis approximates, and does not exceed, both old and new 
criteria for a 10 percent rating.  38 C.F.R. § 4.7 (1999).  


ORDER

A rating of 10 percent, and no more, for sinusitis effective 
from May 6, 1988, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.  

A rating in excess of 10 percent for sinusitis is denied.  


REMAND

A September 1999 rating decision denied service connection 
for varicose veins as secondary to service-connected 
rheumatoid arthritis.  In a presentation dated in January 
2000, the veteran's representative indicated a desire to 
appeal the issue.  The January 2000 presentation to the RO 
constitutes a notice of disagreement.  The RO must now issue 
a statement of the case on the issue.  

The Court has held that where a claimant files a notice of 
disagreement and the RO has not issued a statement of the 
case (SOC), the issue must be Remanded to the RO for an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999).  Consequently, 
the issue must be remanded to the RO.  

The document titled Supplemental Statement of the Case and 
bearing the same date as the rating decision does not qualify 
as a SOC on this issue.  A SOC must be issued following a 
claimant's notice of disagreement which is submitted after 
the claimant is notified of a rating decision.  Thus, a SOC 
can not be issued at the same time as the rating decision.  
See 38 U.S.C.A. § 7105 (West 1991).  

The Board notes that the January 2000 presentation by the 
representative does not agree with the record.  The 
representative states that the claim for varicose veins was 
received June 30, 1993.  Review of the letter bearing that 
date stamp and attachments does not disclose any mention of 
varicose veins.  The actual claim for service connection for 
varicose veins, by aggravation of pre-existing disability, 
was received in January 1994.  There was no February 1985 
rating decision on the issue.  The claim was denied by a June 
1995 rating decision and the veteran was informed that month.  
A timely notice of disagreement is not of record.  In 
February 1996, the representative made a presentation without 
mention of varicose veins.  The veteran's letter dated April 
16, 1996 did not address the issue.  Decisions of the RO 
which are not appealed in a timely manner are final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1999).  

To reopen the claim, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  New and 
material evidence means evidence not previously submitted to 
agency decision makers that bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (1999).  

If new and material evidence has been presented, immediately 
upon reopening the claim, it must be determined whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Then, if the claim is well grounded, the claim 
will be evaluated on the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(a) has been fulfilled.  See 
Elkins v. West; 12 Vet. App. 209 (1999).  

A well-grounded claim for service connection generally 
requires medical evidence of a current disability; evidence 
of incurrence or aggravation of a disease or injury in 
service as provided by either lay or medical evidence, as the 
situation dictates; and, a nexus, or link, between the 
inservice disease or injury and the current disability as 
provided by competent medical evidence.  Cohen v. Brown, 10 
Vet. App. 128, 137 (1997); Caluza v. Brown, 7 Vet. App. 498 
(1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996) (table); 
see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (1999); 
Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Alternatively, the nexus 
between service and the current disability can be satisfied 
by evidence of continuity of symptomatology and medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  Establishing direct 
service connection for a disability that was not clearly 
present in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may also be granted for a disability which 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  A well 
grounded claim for secondary service connection requires 
evidence of a connection to a service-connected disability.  
See Reiber v. Brown, 7 Vet. App. 513 (1995).  See also Allen 
v. Brown, 7 Vet. App. 439 (1995).  

The issue of entitlement to service connection for varicose 
veins, as secondary to service-connected disability is 
REMANDED to the RO for the following:  

The RO must generate a statement of the 
case on the issue of entitlement to 
service connection for varicose veins, as 
secondary to service-connected 
disability.  

If the veteran makes a timely appeal, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 


- 12 -

- 2 -


